               1 John P. Desmond (SBN 5618)
                   Brian R. Irvine (SBN 7758)
               2 Anjali D. Webster (SBN 12515)
                   DICKINSON WRIGHT PLLC
               3 100 West Liberty Street, Suite 940
                   Reno, Nevada 89501
               4 Telephone:      (775) 343-7500
                   Facsimile:    (775) 786-0131
               5   jdesmond@dickinson-wright.com
                   birvine@dickinson-wright.com
               6   awebster@dickinson-wright.com

               7 Attorneys for Defendants Scott A. Caldwell, Robert M.
                   Buchan, Randy E. Buffington, and Stephen M. Jones
               8
               9
                                                UNITED STATES DISTRICT COURT
          10                                         DISTRICT OF NEVADA
          11
          12 IN RE ALLIED NEVADA GOLD CORP.,
             SECURITIES LITIGATION
                                                                       )
                                                                       )     Case No. 3:14-cv-00175-LRH-WGC
          13                                                           )
                                                                       )     STIPULATION AND ORDER
          14                                                           )     SETTING SCHEDULE FOR FILING
                                                                       )     FED. R. CIV. P. 26(f) AND LR 26-1
          15                                                           )     REPORT
                                                                       )
          16                                                           )
                                                                       )
          17                                                           )     (FIRST REQUEST)
                                                                       )
          18                                                           )

          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                   STIPULATION AND ORDER SETTING SCHEDULE FOR FILING FED. R. CIV. P. 26(f) AND LR 26-1 REPORT
 SULLIVAN &
CROMWELL LLP
                                                                                       CASE NO. 3:14-cv-00175-LRH-WGC
               1          WHEREAS, the parties participated in conferences pursuant to Federal Rule of Civil
               2 Procedure 26(f) on April 24, 2019 and May 2, 2019, and thereafter have had, and continue to have,
               3 communications concerning the preparation of a Rule 26(f) Report, which will include a proposed
               4 discovery plan and scheduling order and request Special Scheduling Review in accordance with
               5 Local Rule 26-1, as well as a Form of Production Stipulation to govern the production of
               6 electronically-stored and other information and a [Proposed] Confidentiality Agreement and
               7 Stipulation Protective Order;
               8          WHEREAS, to provide sufficient time for the parties to complete discussions regarding
               9 certain scheduling, procedural and substantive matters, counsel for the parties have conferred and
          10 agreed on a date certain to file with the Court the Rule 26(f) Report, which will include a proposed
          11 discovery plan and scheduling order;
          12              WHEREAS, this Stipulation is entered into without prejudice to any position that the parties
          13 may take in this Action;
          14              NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, between Plaintiff
          15 and Defendants, by and through their respective counsel, and subject to the Court’s approval, that:
          16              The parties will file the Rule 26(f) Report, which will include a proposed discovery plan
          17 and scheduling order, on or before May 22, 2019.
          18        DATED: May 8, 2019                                 DICKINSON WRIGHT PLLC
          19                                                            /s/ John P. Desmond______________
          20                                                           John P. Desmond (SBN 5618)
                                                                       Brian R. Irvine (SBN 7758)
          21                                                           Anjali D. Webster (SBN 12515)
                                                                       100 West Liberty Street
          22                                                           Suite 940
                                                                       Reno, Nevada 89501
          23                                                           Telephone:     (775) 343-7500
          24                                                           Facsimile:     (775) 786-0131
                                                                       jdesmond@dickinson-wright.com
          25                                                           birvine@dickinson-wright.com
                                                                       awebster@dickinson-wright.com
          26
          27
          28
                                   STIPULATION AND ORDER SETTING SCHEDULE FOR FILING FED. R. CIV. P. 26(f) AND LR 26-1 REPORT
 SULLIVAN &
CROMWELL LLP
                                                                                       CASE NO. 3:14-cv-00175-LRH-WGC
                                                            Robert A. Sacks (admitted pro hac vice)
                1                                           SULLIVAN & CROMWELL LLP
                2                                           1888 Century Park East
                                                            Los Angeles, California 90067
                3                                           Telephone:    (310) 712-6600
                                                            Facsimile:    (310) 712-8800
                4                                           sacksr@sullcrom.com
                5                                           Laura Kabler Oswell (admitted pro hac vice)
                6                                           SULLIVAN & CROMWELL LLP
                                                            1870 Embarcadero Road
                7                                           Palo Alto, California 94303
                                                            Telephone:     (650) 461-5600
                8                                           Facsimile:     (650) 461-5700
                                                            oswelll@sullcrom.com
                9
               10                                           Attorney for Defendants Scott A. Caldwell,
                                                            Robert M. Buchan, Randy E. Buffington, and
               11                                           Stephen M. Jones
               12
                                                             /s/ Martin A. Muckleroy______________
               13                                           Martin A. Muckleroy (SBN 9634)
                                                            MUCKLEROY LUNT, LLC
               14
                                                            6077 S. Fort Apache Rd., Ste. 140
               15                                           Las Vegas, NV 89148
                                                            Telephone: (702) 907-0097
               16                                           Facsimile: (702) 938-4065
                                                            martin@muckleroylunt.com
               17
               18                                           BROWER PIVEN
                                                             A Professional Corporation
               19                                           Charles J. Piven (admitted pro hac vice)
                                                            1925 Old Valley Road
               20                                           Stevenson, MD 21153
                                                            Telephone: (410) 332-0030
               21                                           Facsimile: (410) 685-1300
               22                                           piven@browerpiven.com

               23                                           BROWER PIVEN
                                                             A Professional Corporation
               24                                           David A.P. Brower (admitted pro hac vice)
                                                            136 Madison Avenue, 5th Floor
               25                                           New York, NY 10016
               26                                           Telephone: (212) 501-9000
                                                            Facsimile: (212) 501-0300
               27                                           brower@browerpiven.com

               28
                    -2- STIPULATION AND ORDER SETTING SCHEDULE FOR FILING FED. R. CIV. P. 26(f) AND LR 26-1 REPORT
 SULLIVAN &
CROMWELL LLP
                                                                            CASE NO. 3:14-cv-00175-LRH-WGC
                                                                 ROBBINS GELLER RUDMAN
                1                                                & DOWD LLP
                2                                                Samuel H. Rudman (admitted pro hac vice)
                                                                 Joseph Russello (admitted pro hac vice)
                3                                                William J. Geddish (admitted pro hac vice)
                                                                 58 South Service Road, Suite 200
                4                                                Melville, New York 11747
                                                                 Telephone: (631) 367-7100
                5                                                Facsimile: (631) 367-1173
                6                                                srudman@rgrdlaw.com
                                                                 jrussello@rgrdlaw.com
                7                                                wgeddish@rgrdlaw.com

                8                                                Attorneys for Plaintiff Andrey Slomnitsky
                9
               10
               11                                    *       *        *
               12   IT IS SO ORDERED.
               13
                    DATED: May 9, 2019.
               14
               15                                                  THE HONORABLE WILLIAM G. COBB
                                                                   UNITED STATES MAGISTRATE JUDGE
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                       -3- STIPULATION AND ORDER SETTING SCHEDULE FOR FILING FED. R. CIV. P. 26(f) AND LR 26-1 REPORT
 SULLIVAN &
CROMWELL LLP
                                                                               CASE NO. 3:14-cv-00175-LRH-WGC
